DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20070196016 A1) (Chen).
Regarding claim 1, Chen discloses a control apparatus for a first imaging unit rotatable in a rotation direction around an optical axis and configured to image a first imaging range, and a second imaging unit configured to change at least one of an imaging direction and an angle of view and to image a second imaging range that is part of the first imaging range, the control apparatus comprising:	
an acquisition unit configured to acquire information on a rotation of the first imaging unit in the rotation direction and position information of a designated range designated on a first image imaged by the first imaging unit;

[0028] The microprocessor 540 then executes the external parameter calibration program 544 to calculate the rotation angle and the position translation between the first camera 52 and the second camera 53 based on the image feature points of the corners 501 and 502 of the paper, the inclination angles 521 and 531, and the heights 522 and 532.
a setting unit configured to set the second imaging range so as to include the designated range based on the information on the rotation and the position information: and
[0037] Step S76: For every pair of image capture apparatuses, the image points of two mark points commonly captured by these two image capture apparatuses are determined. Based on the image feature points of these mark points, together with the inclination angles and the heights of the image capture apparatuses, the rotation angle and the position translation between these two image capture apparatuses are calculated.
a control unit configured to control the second imaging unit to instruct the second imaging unit to image the second imaging range and to acquire a second image by changing at least one of the imaging direction and the angle of view of the second imaging unit,
wherein at least one processor or circuit is configured to perform a function of at least one of the units. Fig. 7, [0032]-[0076] and Fig. 8, [339]-[0044]

Regarding claim 2, Chen discloses the control apparatus according to claim 1, wherein the setting unit sets the second imaging range using position information of an area corresponding to the designated range on an image that can be acquired before the first imaging unit rotates in the rotation direction.
[0032] Step S71: A plurality of mark points is disposed. The plurality of mark points is on the same plane. The plurality of mark points forms a line segment with a known length, a corner with a known angle, two comers with unknown but equal angle, or two line segments with unknown but equal length.
[0039] Step S81: A sheet of paper is disposed on a tabletop. The boundary length of the paper is known. The corner angle of the paper is ninety degrees.

Regarding claim 3, Chen discloses the control apparatus according to claim 1, wherein the second image is acquired by cutout processing on an image acquired by imaging the second  imaging range and rotation processing based on the information on the rotation, according to the designated range.


Regarding claim 7, Chen discloses a control method for a first imaging unit rotatable in a rotation direction around an optical axis and configured to image a first imaging range, and a second imaging unit configured to change at least one of an imaging direction and an angle of view and to image a second imaging range that is part of the first imaging range, the control method comprising the steps of:
acquiring information on a rotation of the first imaging unit in the rotation direction and position information of a designated range designated on a first image imaged by the first imaging unit;
[0023] The feature extraction unit 22 extracts at least three image feature points 221 from the image 214. The first processor 23 calculates the inclination angle 201 of the first image capture apparatus and the height 202 between the first image capture apparatus 20 and the plane 212, based on the image feature points 221 and the known lengths 213. Besides a line segment with a known length, the plurality of mark points of the calibration appliance 21 may also be chosen to form a corner with a known angle, 
[0028] The microprocessor 540 then executes the external parameter calibration program 544 to calculate the rotation angle and the position translation between the first camera 52 and the second camera 53 based on the image feature points of the corners 501 and 502 of the paper, the inclination angles 521 and 531, and the heights 522 and 532.
setting the second imaging range to include the designated range based on the information on the rotation and the position information: and
[0037] Step S76: For every pair of image capture apparatuses, the image points of two mark points commonly captured by these two image capture apparatuses are determined. Based on the image feature points of these mark points, together with the inclination angles and the heights of the image capture apparatuses, the rotation angle and the position translation between these two image capture apparatuses are calculated.
controlling the second imaging unit to instruct the second imaging unit to image the second imaging range and to acquire a second image by changing at least one of the imaging direction and the angle of view of the second imaging unit.
Fig. 7, [0032]-[0076] and Fig. 8, [339]-[0044]

 a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the control method according to claim 7. 
[0028]

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422